Title: [Diary entry: 14 April 1760]
From: Washington, George
To: 

Monday Apl. 14. Fine warm day, Wind So[uther]ly and clear till the Eveng. when it clouded. No Fish were to be catchd to day neither. Mixd my Composts in a box with ten Apartments in the following manner viz.—in No. 1 is three pecks of the Earth brought from below the Hill out of the 46 Acre Field without any mixture—in No. 
2. is two pecks of the said Earth and one of Marle taken out of the said Field which Marle seemd a little Inclinable to Sand.

3. Has 2 Pecks of sd. Earth and 1 of Riverside Sand.
4. Has a Peck of Horse Dung.
5. Has Mud taken out of the Creek.
6. Has Cow Dung.
7. Marle from the Gullys on the Hill side wch. seemd to be purer than the other.
8. Sheep Dung.
9. Black Mould taken out of the Pocoson on the Creek side.
10. Clay got just below the Garden.
 All mixd with the same quantity & sort of Earth in the most effectual manner by reducing the whole to a tolerable degree of fineness & jubling them well together in a Cloth. In each of these divisions were planted three Grains of Wheat 3 of Oats & as many of Barley, all at equal distances in Rows & of equal depth (done by a Machine made for the purpose). The Wheat Rows are next the Numbered side, the Oats in the Middle, & the Barley on that side next the upper part of the Garden. Two or three hours after sowing in this manner, and about an hour before Sun set I waterd them all equally alike with Water that had been standing in a Tub abt. two hours exposd to the Sun. Began drawing Bricks burning Lime & Preparing for Mr. Triplet who is to be here on Wednesday to Work. Finishd Harrowing the Clover Field, and began reharrowing of it. Got a new harrow made of smaller, and closer Tinings for Harrowing in Grain—the other being more proper for preparing the Ground for sowing. Cook Jack’s plow was stopd he being employd in setting the Lime Kiln.